     Case 2:03-cr-00129-RMP     ECF No. 209    filed 02/03/21   PageID.1131 Page 1 of 3



1
                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON
2
                                                                 Feb 03, 2021
3                                                                    SEAN F. MCAVOY, CLERK



4

5                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7     UNITED STATES OF AMERICA,
                                                  NO: 2:03-CR-129-RMP-1
8                              Plaintiff,
                                                  ORDER DENYING DEFENDANT’S
9           v.                                    MOTION FOR RECONSIDERATION
                                                  OF ORDER DENYING MOTION FOR
10    ROSHON E. THOMAS,                           APPOINTMENT OF COUNSEL

11                             Defendant.

12

13         BEFORE THE COURT is a motion by Defendant Roshon Thomas, on his own

14   behalf, for reconsideration of the Court’s prior Order denying his Motion for

15   Appointment of Counsel. ECF Nos. 208 (Motion for Reconsideration) and 207

16   (Order Denying Motion for Appointment of Counsel). The Court denied Mr.

17   Thomas’s Motion for Appointment of Counsel because there are no further pending

18   issues in the above-captioned matter after Mr. Thomas completed his sentence, and

19   the Court terminated his supervision. ECF No. 207. Mr. Thomas clarifies in his

20   Motion for Reconsideration that he seeks appointment of counsel to assist him in

21   petition this Court for a writ of coram nobis. ECF No. 208 at 1.


     ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION OF
     ORDER DENYING MOTION FOR APPOINTMENT OF COUNSEL ~ 1
     Case 2:03-cr-00129-RMP      ECF No. 209    filed 02/03/21   PageID.1132 Page 2 of 3



1          To the extent that a writ of coram nobis is equivalent to a habeas petition under

2    28 U.S.C. § 2255, appointment of counsel is not required and is authorized only upon

3    a showing that the “interests of justice so require.” 18 U.S.C. § 3006A(2); see also

4    Rule(c), Rules Governing Section 2255 Proceedings.

5          A writ of coram nobis is an extraordinary remedy available only in limited

6    circumstances. Hirabayashi v. United States, 828 F.2d 591, 604 (9th Cir. 1987). To

7    prevail on a coram nobis petition, Mr. Thomas would need to show that he is still

8    “suffering from the lingering collateral consequences of an unconstitutional or

9    unlawful conviction based on errors of fact and egregious legal errors.” United States

10   v. Kwan, 407 F.3d 1005, 1009−10 (9th Cir. 2005). Mr. Thomas would have to prove

11   the following four factors: “(1) a more usual remedy is not available; (2) valid

12   reasons exist for not attacking the conviction earlier; (3) adverse consequences exist

13   from the conviction sufficient to satisfy the case or controversy requirement of

14   Article III; and (4) the error is of the most fundamental character.” Id. at 1011

15   (quoting McKinney v. United States, 71 F.3d 779, 781−82 (9th Cir. 1995)). Adverse

16   consequences from a conviction are presumed. United States v. Ramos-Quiroz, No.

17   1:02-cr-05179-, 2021 U.S. Dist. LEXIS 9676, at *7-8 (E.D. Cal. Jan. 15, 2021).

18         Mr. Thomas already pursued two section 2255 petitions, ECF Nos. 92 and 179,

19   and a Rule 60(b), Fed. R. Civ. P., motion, ECF No. 114, in this matter, as well as a

20   direct appeal. The Court also appointed counsel to review Mr. Thomas’s eligibility

21   for relief under the United States Sentencing Commission’s Amendment 782. ECF


     ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION OF
     ORDER DENYING MOTION FOR APPOINTMENT OF COUNSEL ~ 2
     Case 2:03-cr-00129-RMP      ECF No. 209    filed 02/03/21   PageID.1133 Page 3 of 3



1    No. 195. All of those actions were fully litigated and none of those actions was

2    successful.

3          Moreover, the Court does not find an indication in Mr. Thomas’s Motion for

4    Reconsideration, initial Motion for Appointment of Counsel, or through a review of

5    the record that a clear error of the most fundamental character occurred. Given the

6    lack of the required strong showing supporting an appointment of counsel, and given

7    the review and representation already afforded to Mr. Thomas, the Court does not

8    find that the interests of justice would be served by the appointment of counsel in this

9    matter.

10         Accordingly, IT IS HEREBY ORDERED that Defendant’s Motion for

11   Reconsideration, ECF No. 208, is DENIED.

12         IT IS SO ORDERED. The District Court Clerk is directed to enter this Order

13   and provide copies to counsel and to Defendant at his last-provided address.

14         DATED February 3, 2021.

15
                                                s/ Rosanna Malouf Peterson
16                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
17

18

19

20

21


     ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION OF
     ORDER DENYING MOTION FOR APPOINTMENT OF COUNSEL ~ 3
